Citation Nr: 0425298	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  97-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael McGonnigal, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida. 

The veteran testified before the undersigned at a Board 
videoconference hearing in November 2000.  A transcript of 
that hearing has been associated with the claims folder.  

The Board previously issued a decision in this appeal in 
January 2001, in which it denied service connection for PTSD.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion from the parties, in an April 2003 Order, the Court 
vacated the Board decision and remanded the matter to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  By 
letter dated in July 2003, the Board advised the veteran that 
there was additional time in which to supplement the evidence 
and argument before the Board.  Responses from the veteran 
and his representative at that time received in August 2003 
have been associated with the claims folder.  

In September 2003, the Board remanded the case to the RO to 
ensure compliance with the VCAA.  The RO issued a 
supplemental statement of the case in June 2004.  The case is 
again before the Board for appellate review.  

The Board notes that the veteran was pursuing other claims 
for service-connected disability benefits, specifically non-
Hodgkin's lymphoma, inguinal hernia, removal of testis, a 
urinary disorder, chronic obstructive pulmonary disease, and 
a sinus disorder.  Correspondence from the veteran's 
representative received in March 2004 indicated that the 
veteran wished to withdraw all claims but those related to 
PTSD and non-Hodgkin's lymphoma.  The Board notes that the RO 
addressed the latter claim in rating decisions dated in April 
2004 and June 2004, completely resolving the issue.  The sole 
issue before the Board is as stated above.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The evidence does not show, and the veteran does not 
allege, that he engaged in combat with the enemy; the 
veteran's alleged in-service stressor is not related to 
combat.

3.  There is no corroborating evidence that the veteran's 
alleged in-service stressor, to which the development of PTSD 
is attributed, actually occurred.    


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.    

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in January 2004, the RO explained 
the evidence needed to substantiate a claim for service 
connection, the evidence VA was responsible for getting, and 
the evidence VA would make reasonable efforts to obtain on 
his behalf.  This letter also specifically advised the 
veteran of the need for him to provide evidence corroborating 
the occurrence of his alleged in-service stressors that were 
not related to combat.  In addition, the June 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Finally, the Board observes 
that the RO provided the veteran with notice of specific 
evidence it needed to adjudicate his PTSD claim by letters 
dated in January 1993 and August 1993.  Accordingly, the 
Board finds that the RO has provided the veteran all 
requisite notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO initially adjudicated the claim in August 1994, years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the January 2004 VCAA notice letter to 
the veteran does not specifically contain this request, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, his service personnel 
records, VA treatment records, and a VA psychiatric 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran has provided testimony at a personal 
hearing at the RO in May 1997 and at a Board videoconference 
hearing in November 2000, as well as personal written 
statements and some copies of medical records.  The veteran 
has not identified and authorized the release of any private 
medical records with respect to the issue on appeal.  In 
addition, he has not responded to the RO's January 2004 
letter seeking additional information about his alleged in-
service stressors.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the September 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

The RO originally adjudicated the veteran's claim for service 
connection for PTSD in 1994.  Effective March 7, 1997, VA 
amended 38 C.F.R. § 3.304(f), the regulation relating to 
service connection for PTSD.  See 64 Fed. Reg. 32,807-32,808 
(June 18, 1999) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  If a law or regulation changes 
during the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The regulation in effect prior to March 7, 1997 reads, in 
pertinent part, as follows:  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996).  

The regulation currently in effect, to include as amended 
effective March 7, 1997, reads, in pertinent part, as 
follows:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below: (1) If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  

Thus, the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement for service connection for PTSD is 
medical evidence of a nexus between the claimed in-service 
stressor and the current disability.  However, such after-
the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that the record shows that the 
veteran has been diagnosed as having PTSD.  The report of his 
separation from service reflects that he was awarded the 
Purple Heart medal.  However, the Board observes that there 
is some question as to whether this award was actually made 
or whether such an award was proper.  Specifically, the 
record shows that the total time the veteran spent in Vietnam 
prior to his hospitalization for hernia repair and evacuation 
to Japan (never to return to Vietnam) amounted to only a 
week.  In addition, during this time, the veteran had 
apparently not yet been assigned to his permanent unit, but 
rather, he was assigned to a replacement company.  In fact, 
the veteran does not allege any combat participation in 
service and, therefore, no incurrence of a wound as a result 
of combat with the enemy.  

In any event, the Board emphasizes that the veteran does not 
contend that he developed PTSD as a result of circumstances 
surrounding the award of the Purple Heart or any combat.  In 
addition, the description of the stressful events offered by 
the veteran's treatment providers does not mention combat or 
circumstances that led to the award of a Purple Heart.  
Accordingly, the issue of whether or not the veteran was 
awarded the Purple Heart is not dispositive in this appeal.  
Because there is no evidence or allegation of combat with the 
enemy, and no allegation of a combat-related stressor, there 
must be credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred.

The in-service stressors that the veteran has claimed caused 
him to develop PTSD, and which those treating the veteran 
have indicated caused him to develop PTSD, have been 
described as his witnessing the off loading of helicopters 
bearing the remains of deceased service members, while he was 
hospitalized in Vietnam for treatment of a hernia and pending 
his evacuation to Japan for his hernia repair.  The veteran 
related that, while hospitalized, his bed was positioned near 
the emergency room of the hospital, such that he observed a 
large number of body bags from war casualties brought in from 
a helicopter to the hospital.  He indicated that many of 
these body bags were clear, and contained many body parts.

At the November 2000 hearing before the undersigned, the 
veteran elaborated somewhat on these events, and recalled 
that his hospital bed was actually located near the hospital 
morgue.  Because the morgue was only open for operation 
during the daytime, he related that body bags had to be piled 
up next to his bed all night, which gave him the opportunity 
to view them.

Based on the veteran's description of the foregoing events, 
and the symptoms he manifested to those medical personnel 
examining him, the veteran was diagnosed as having PTSD 
beginning in 1993.  Subsequent records reflect that the 
veteran has been attending a VA Medical Center's PTSD clinic 
and taking medication.

As stated above, because the veteran's claimed stressors are 
unrelated to combat, their occurrence must be supported by 
credible, corroborative evidence.  The Board finds no such 
evidence in this case.  Specifically, the veteran has not 
introduced into the record any evidence that corroborates his 
claimed in-service stressors.  Review of his service medical 
records shows only that he was hospitalized for a few days in 
Vietnam prior to his evacuation to Japan, and his later 
assignment to Korea.  These medical records do not identify 
the veteran's precise location in the hospital in Vietnam, 
nor do they otherwise suggest that he was in a position near 
a morgue so as to view casualty remains stored near him 
overnight.  As such, there is no evidence corroborating the 
events that the veteran claims caused him to develop PTSD.  
The Board emphasizes that the medical evidence that 
establishes a link between the veteran's PTSD and his alleged 
in-service stressors is insufficient to establish the 
occurrence of those stressors.  Moreau, 9 Vet. App. at 396.  
Therefore, the criteria for establishing service connection 
for PTSD have not been met.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



